Citation Nr: 1620283	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for the period prior to August 2, 2011, for depressive disorder not otherwise specified (NOS).
 
2.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability prior to August 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and September 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In May 2011 and March 2013 decisions, the Board, in relevant part, remanded the issues for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2012 to March 2015 and VA addendum opinions dated April 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2013 remand, the Board noted that the Appeals Management Center reported consideration of VA treatment records dated through December 27, 2011, but that these were not contained in the claims file.  A supplemental statement of the case (SSOC) shows that the AMC had reported consideration of records dated from July 1996 to December 27, 2001.  These were recently uploaded to the claims file, but the examiner who provided an April 2015 retrospective medical opinion did not review VA treatment records prior to 2008.  As such, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the examiner who provided the April 2015 VA psychiatry opinion to review the claims file, including the VA treatment records for the period from 1996 to 2011.  The examiner should state whether the newly associated VA treatment records changes the previous assessment of the functional impairment resulting from depression.  

The examiner should also provide a specific opinion as to whether cognitive or bereavement disorders were caused or aggravated by the depressive disorder.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinion.  If the psychologist who provided the previous opinion is not available, another examiner may provide the opinion.

2. If the benefits sought on appeal are not completely granted, the AOJ should issue a supplemental statement of the case (SSOC); and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




